IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 17487

                          In the Matter of SHARON L. GORDON,
                                       Respondent.

                               ORDER OF DISBARMENT


       On December 22, 2021, the court temporarily suspended the law license of Sharon
L. Gordon as a result of her August 2, 2021 conviction of possession of drug cultivation
paraphernalia, a severity level 5 felony in violation of K.S.A. 2020 Supp. 21-5709(b)(1),
(e)(2)(A). Gordon's conviction also prompted the filing of a disciplinary complaint by the
Disciplinary Administrator. See Supreme Court Rule 219(g) (2022 Kan. S. Ct. R. at 273).
That disciplinary complaint remains pending.


       In a letter signed January 4, 2022, Gordon voluntarily surrendered her license to
practice law in Kansas pursuant to Supreme Court Rule 230 (2022 Kan. S. Ct. R. at 290).


       This court finds that the surrender of Gordon's license should be accepted, orders
Gordon disbarred from the practice of law pursuant to Rule 230(b), and revokes Gordon's
license and privilege to practice law in Kansas.


       The court further orders the Office of Judicial Administration to strike the name of
Sharon L. Gordon from the roll of attorneys licensed to practice law in Kansas effective
the date of this order.


       The court notes that under Rule 230(b)(1)(C), any pending board proceeding or
case terminates effective the date of this order. The Disciplinary Administrator may
direct an investigator to complete a pending investigation to preserve evidence.



                                             1
      Finally, the court directs that this order be published in the Kansas Reports, that
the costs herein shall be assessed to Gordon, and that Gordon must comply with Supreme
Court Rule 231 (2022 Kan. S. Ct. R. at 292).


      Dated this 23rd day of June 2022.




                                            2